Citation Nr: 1747745	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses for services incurred at Rocky Mountain Surgical Center on October 15, 2008.  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses for services provided by Surgical Associates of Bozeman on October 22, 2008.  

3.  Entitlement to payment or reimbursement of unauthorized medical expenses for services incurred at Bozeman Deaconess Hospital on October 23, 2008, and October 24, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 decisions of the Fort Harrison, Montana, Medical Center (VAMC) of the Department of Veterans Affairs (VA) which denied payment or reimbursement of unauthorized medical expenses for services incurred at Rocky Mountain Surgical Center on October 15, 2008; provided by Surgical Associates of Bozeman on October 22, 2008; and incurred at Bozeman Deaconess Hospital on October 23, 2008, and October 24, 2008.  The Veteran appeared at a July 2010 hearing before a VAMC hearing board.  A hearing transcript is of record.  The Veteran appeared at a July 2014 hearing before the undersigned Veterans Law Judge at the Fort Harrison, Montana, Regional Office of VA.  A hearing transcript is of record.  


REMAND

The Veteran asserts that he is entitled to payment or reimbursement of medical expenses for services incurred at Rocky Mountain Surgical Center on October 15, 2008; provided by Surgical Associates of Bozeman on October 22, 2008; and incurred at Bozeman Deaconess Hospital on October 23, 2008, and October 24, 2008, as he had obtained prior approval/authorization for the private medical treatment from VA's Network Authorization and Payment Center.  

At the June 2010 VAMC hearing, the Veteran stated that he had received prior VA authorization for the October 2008 private medical services.  He clarified that "I didn't just get up and go ... I know better than that."  At the July 2014 Board hearing, the Veteran and his spouse testified that the Veteran had requested and received prior approval for the October 2008 medical services from the relevant VA Network Authorization and Payment Center.  The Veteran reiterated that he had obtained prior VA authorization as he was well aware of VA's procedures for payment of non-VA medical treatment due to previous unpleasant experiences with seeking payment for private medical services.  

In reviewing the record, the Board observes that there is no documentation of any action being undertaken to verify the Veteran's testimony that he had obtained prior VA authorization for the October 2008 medical treatment provided by and/or at Rocky Mountain Surgical Center, Surgical Associates of Bozeman, and Bozeman Deaconess Hospital.  If the private medical treatment had been authorized by the relevant VA office, the current appeal would be moot as the medical services would not be unauthorized.  

Accordingly, the case is REMANDED for the following action:

1.  Request that a search be conducted of the records of the relevant VA Network Authorization and Payment Center or other relevant VA entity for documentation of the claimed prior authorization or approval of medical expenses for services provided by Rocky Mountain Surgical Center on October 15, 2008; provided by Surgical Associates of Bozeman on October 22, 2008; and provided by Bozeman Deaconess Hospital on October 23, 2008, and October 24, 2008, or the denial any request for authorization of those service.  If no documentation is located, a written statement as to that fact should be prepared and incorporated into the record.  

2.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

